Title: From George Washington to Thomas Gibson, 10 July 1773
From: Washington, George
To: Gibson, Thomas



Mr Gibson,
[Mount Vernon] July 10th 1773

This Letter is intended to desire you to make me a genteel Suit of Second Mourning, such as is worn by Gentlemen of taste, not those who are for running into the extreame of every fashion. Make these Cloaths of Broad Cloth, but at the sametime send me a proper kind of Waistcoat & Breeches to wear with the Coat when the Weather is warm.
The Cloaths you sent me last year (agreeable to my last directions) fitted tolerably well except being rather too short in the Sleeve, from the Elbow downwards—I am Sir Yr Very Hble Servt

Go: Washington

